COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                   No. 08-19-00101-CV
 ETHAN REIMERS,                                  §
                                                                      Appeal from the
                               Appellant,        §
                                                                County Court at Law No. 5
 v.                                              §
                                                                 of El Paso County, Texas
 VANESSA REIMERS,                                §
                                                                   (TC# 2018DCM1777)
                                Appellee.        §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.